PER CURIAM.
The Department of Health and Rehabilitative Services [HRS], and Ivana Pierre, the mother, appeal an order adopting a gen.eral master’s recommended order, except for the recommendation that a writ of bodily attachment be issued against the father, Marc Pierre. We reverse.
The father was delinquent in his child-support obligation established in the final judgment dissolving the marriage. The HRS Child Support Enforcement Division filed a Motion for Contempt, Notice of Hearing, and Notice to Produce and mailed the motion to the father. The Motion was also served on the father by substitute service at his residence. The father did not appear at the *988hearing. Evidence was presented that the father was aware of the hearing, that the address where he was served was his residence, and that the mother had been in contact with him at that address.
The general master found that service was adequate, and that the child-support arrear-ages were due and owing. The master recommended that a writ of bodily attachment be issued against the father. The trial court approved the recommended order, but declined to issue the writ, finding that service was not sufficient. HRS appeals.
We reverse the order insofar as it declined to issue the writ of bodily attachment, and hold that the trial court erred in finding that service on the father was insufficient. Notice of proceedings to enforce child support provisions of dissolution judgments may be served by mail. Kosch v. Kosch, 113 So.2d 547 (Fla.1959); Spencer v. Spencer, 311 So.2d 822 (Fla. 3d DCA), cert. denied, 328 So.2d 845 (Fla.1975). Service of the motion for contempt, which accompanies .the notice of hearing, is also sufficient if served by mail. Pennington v. Pennington, 390 So.2d 809 (Fla. 5th DCA 1980); Spencer; Fla.R.Civ.P. Form 1.982. In this case, the father was served by mail, as well as by substituted service at his place of residence. The court erred in determining that service was insufficient.
For these reasons, we reverse the order and remand the cause for entry of a writ of bodily attachment against the father, in accordance with the general master’s recommendation.
Reversed and remanded.